PER CURIAM.
Appellee has filed a motion to strike the statement of facts because it was not sufficiently authenticated. Appellant has since filed a motion for leave to file an agreement with reference to the statement of facts, which agreement was filed in the above proceedings on May 29, 1956, and states:
“Now comes the attorney for Texas Liquor Control Board, Appellants, K. Key Hoffman, Jr., Assistant Criminal District Attorney of Bexar County, Texas, and the attorney for V. E. Berry, Appellee, Leonard Brown, Sr., and stipulate that the above and foregoing statement of facts in the above entitled and numbered cause is a true and correct copy of the proceedings before the County Judge and the District Judge in said cause and constitutes all of the evidence presented in said cause before the County and District Courts and to be presented before the Court of Civil Appeals in the 4th Judicial District.”
McKay v. Kelly, Tex.Civ.App, 225 S.W.2d 992, is applicable. There is no conten*280tion that the statement of facts as filed is not a full, true and correct statement of the proceedings in the District Court. We are of the opinion that the tendered agreement of both parties, and approved by the trial judge, is sufficient to show that the attorneys have agreed to the statement of facts.
The motion to strike is overruled.